COWART, Judge.
After entering a plea of guilty, the defendant was sentenced to thirty months’ incarceration, followed by two years’ community control, followed by six months’ probation. His presumptive guidelines sentence was “community control or twelve to thirty months incarceration.” As was the case in Hankey v. State, 505 So.2d 701 (Fla. 5th DCA 1987), the presumptive guidelines sentence could be either community control or twelve to thirty months’ incarceration, not both. Having sentenced the defendant to both, the trial court entered a departure sentence. Because no written reasons for departure were given, the defendant’s sentence must be vacated and remanded for sentencing to either the recommended guidelines sentence or a departure sentence that conforms to the sentencing guidelines. See State v. Jackson, 478 So.2d 1054 (Fla.1985).
SENTENCE VACATED; CAUSE REMANDED.
DAUKSCH and SHARP, JJ., concur.